Citation Nr: 0023241	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  98-10 387A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant 

ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1955 to April 
1957.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 1997 RO decision which denied service 
connection for bilateral hearing loss.  A personal hearing 
was held before an RO hearing officer in July 1999.  The 
veteran requested a Board hearing, but by a statement dated 
in June 2000, he withdrew his hearing request.


FINDING OF FACT

The veteran has not submitted competent evidence to show a 
plausible claim for service connection for bilateral hearing 
loss.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for bilateral hearing loss.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from April 1955 
to April 1957.  His service personnel records are negative 
for combat or overseas service.  His primary military 
occupational specialty was that of a disbursement specialist.

The Board notes that the veteran's service medical records 
are unavailable, having been destroyed in the 1973 fire at 
the National Personnel Records Center (NPRC).

There are no post-service medical records until the 1990s.

Private medical records dated in January 1992 from Huntington 
Hearing and Speech Center reflect that the veteran complained 
of hearing difficulty which affected comprehension of speech.  
He reported that his symptoms had a gradual onset over the 
past several years, and stated that his father had age-
related hearing loss.  The examiner noted that the veteran's 
hearing was essentially within normal limits through 2000 
hertz, then precipitously sloped to moderately-severe 
sensorineural loss in the high frequencies bilaterally, and 
said the veteran was a borderline candidate for binaural 
hearing aids.

By a letter dated in September 1996, the veteran asserted 
that during service at Fort Dix, New Jersey, an explosive 
device went off in close proximity to him, and he had hearing 
discomfort at that time.  He said he sought treatment for 
this condition at the base hospital at Fort Benjamin 
Harrison, Indiana, and a military doctor then told him that 
the explosion affected his hearing.  He related that the 
doctor told him that his hearing would deteriorate, that 
nothing could be done to prevent such deterioration, and that 
he would eventually need hearing aids.  He said that in past 
years he was treated by other doctors, who indicated the same 
diagnosis.  He stated that he did not have his service 
medical records, as he was denied a copy of same upon 
discharge from military service.

In January 1997, the veteran submitted a claim for service 
connection for bilateral hearing loss.  He stated that such 
was incurred in May 1955, when an explosive device was 
detonated in his vicinity during a training exercise at Fort 
Dix.  He reported treatment for hearing loss at Huntington 
Hearing and Speech Center in March 1992, and at the Northport 
VA Medical Center (VAMC) on an unspecified date.

In February 1997, the RO requested VA outpatient treatment 
records from the Northport VAMC.

By a memorandum received in February 1997, the Northport VAMC 
indicated that there were no available medical records 
relating to the veteran.

By a memorandum dated in February 1997, the RO requested 
additional service medical records from the NPRC.

At a March 1997 VA audiological examination, audiometric 
testing revealed that pure tone decibel thresholds were 
recorded at 500, 1,000, 2,000, 3,000 and 4,000 hertz as 20, 
20, 20, 60, and 60 respectively, in the right ear; and 20, 
20, 30, 65, and 65 in the left ear.  The speech recognition 
scores using the Maryland CNC Test were 96 percent in the 
right ear and 96 percent in the left ear.  The veteran 
reported a long history of bilateral hearing loss, and 
asserted that such loss began in 1956 when a concussion 
grenade exploded near him.  He said he went to sick call due 
to decreased hearing, and stated that hearing loss was noted 
at his separation examination.  The diagnosis was bilateral 
sensorineural hearing loss which was moderate to severe on 
the right at 3000 hertz and above, and which was mild on the 
left at 2000 hertz and moderately severe to severe on the 
left in the higher frequencies.

At a March 1997 VA general medical examination, the examiner 
diagnosed bilateral hearing loss and tinnitus.

At a March 1997 VA examination of the veteran's ears, he 
reported a history of progressive hearing loss which began 40 
years previously.  He said he was exposed to explosive 
devices during basic training in 1955.  He also reported a 
history of tinnitus.  The diagnosis was bilateral diminished 
hearing and tinnitus secondary to explosive noise in 1955 
during US Army service.

By a memorandum dated in April 1997, the NPRC indicated that 
no service medical records or hospital extracts from the 
Surgeon General's Office (SGO) were available concerning the 
veteran.

In a May 1997 Request for Information Needed to Reconstruct 
Medical Data (NA Form 13055), the veteran reported that he 
was treated for a hearing problem in late summer/early fall 
of "1995" at Fort Benjamin Harrison, Indiana.

By a letter dated in September 1997, the veteran reiterated 
many of his assertions.  He said that he was unable to 
substantiate his claim due to government negligence which 
caused the destruction of his service medical records.  He 
reiterated his assertions in subsequent statements.

By a memorandum dated in October 1997, the RO requested that 
the NPRC provide the veteran's service medical records, and 
enclosed a copy of the veteran's NA Form 13055.

By a memorandum dated in February 1998, the NPRC indicated 
that there were no sick reports dated in 1955 relating to the 
veteran.  The NPRC enclosed copies of morning reports dated 
in September and October 1955, and stated that such did not 
reflect that the veteran reported to sick call.

At a July 1999 RO hearing, the veteran reiterated many of his 
assertions.  He testified that during basic training at Fort 
Dix, an explosion occurred in close proximity to him.  He 
said he did not seek treatment at that time because he had 
been told that if he missed part of his training, he would 
have to undergo additional training.  He stated that he 
sought treatment for an unrelated condition at Fort Benjamin 
Harrison, and while there, asked the doctor about a noise in 
his ears.  He said the doctor told him that his condition was 
common in cases of exposure to loud noise, and that his 
hearing would deteriorate.  He said the doctor did not test 
his hearing, and that he did not report hearing loss at the 
time of his separation.  He stated that he was not in contact 
with other soldiers who were present at the time of the in-
service explosion, and related that after separation from 
service he worked in a bank, and did not have a hearing test 
before starting that job.  He said he first sought treatment 
for hearing loss within a couple of years after separation, 
but only saw his family doctor for the condition.  He said 
his family doctor told him his hearing would deteriorate, but 
the doctor was now deceased and he had not attempted to 
obtain any of his records, as the doctor did not treat him 
for bilateral hearing loss but only noted his history.  He 
related that other doctors told him his hearing was 
decreasing.  He stated that his first audiological evaluation 
was performed in Huntington.


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.   
Service incurrence will be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

The veteran claims service connection for bilateral hearing 
loss which he asserts was incurred during military service.   
His claim presents the threshold question of whether he has 
met his initial burden of submitting evidence to show that 
his claim is well grounded, meaning plausible.  If he has not 
presented evidence that his claim is well grounded, there is 
no duty on the part of the VA to assist him with his claim, 
and the claim must be denied.  38 U.S.C.A. § 5107(a); 
Grivois v. Brown, 6 Vet. App. 136 (1994).  For the veteran's 
claim for service connection to be plausible or well 
grounded, it must be supported by competent evidence, not 
just allegations.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).

In order for a service connection claim to be well grounded, 
it must be supported by competent evidence of a current 
disability (medical evidence of a diagnosis), competent 
evidence of incurrence or aggravation of a disease or injury 
in service (medical evidence or, in some circumstances, lay 
evidence), and competent evidence showing causality between 
service and a current disability (medical evidence).  Caluza 
v. Brown, 7 Vet. App. 498 (1995); Grivois, supra; Grottveit 
v. Brown, 5 Vet. App. 91 (1993).

The veteran's service medical records from his 1955-1957 
active duty are unavailable, having been destroyed in the 
NPRC fire.  Although there are no service medical records, 
service connection for hearing loss is still possible if the 
claim is substantiated by other competent evidence. 

The first post-service medical evidence of bilateral hearing 
loss is dated in 1992, approximately 35 years after 
separation from service.  The audiologic findings at a 1997 
VA examination show that the veteran currently has a hearing 
loss disability under the standards of 38 C.F.R. § 3.385.

The veteran has asserted that he incurred bilateral hearing 
loss during his period of active service.  As a layman, he is 
not competent to render an opinion regarding diagnosis or 
etiology and his statements do not serve to make his claim 
well grounded.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Similarly, the veteran's self-reported lay history, 
transcribed in some of the post-service medical records (such 
as the 1997 VA ear examination), that his bilateral hearing 
loss began in service, does not constitute competent medical 
evidence of causality as required for a well-grounded claim.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999); LeShore v. 
Brown, 8 Vet. App. 406 (1996). 

The veteran has not submitted competent medical evidence 
linking the current bilateral hearing loss with service, and 
without such evidence, the claim for service connection is 
implausible and must be denied as not well grounded.  
38 U.S.C.A. § 5107(a); Caluza, supra.


ORDER

Service connection for bilateral hearing loss is denied.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 

